OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Blvd., Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end:February 29, 2012 Date of reporting period:February 29, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. NCM Capital Investment Trust NCM Capital Mid-Cap Growth Fund Annual Report February 29, 2012 Investment Adviser Administrator NCM Capital Advisers, Inc. Ultimus Fund Solutions, LLC 2634 Durham-Chapel Hill Boulevard P.O. Box 46707 Suite 206 Cincinnati, Ohio 45246-0707 Durham, North Carolina 27707 1-866-515-4626 February 29, 2012 General Market Overview The Russell Midcap® Growth Index was up +3.8% for the twelve months ended February 29, 2012. As measured by the Russell Indexes, mid-cap stocks as a group outperformed small-cap stocks but underperformed large-cap stocks during the period and the growth style beat value stocks across all capitalization ranges. Within the Russell Midcap® Growth Index, six of ten economic sectors rose during the period.Consumer Staples stocks (+17.5%) were the best performers, followed by Consumer Discretionary (+13.8%), and Health Care (+6.9%).Energy (-8.1%), Information Technology (-4.7%), and Financials (-3.4%) were the worst performing sectors. Fund Highlights NCM Capital Mid-Cap Growth Fund (the “Fund”) generated a return of -1.3% during the twelve months ended February 29, 2012, underperforming the Russell Midcap® Growth Index (the “Benchmark”) which rose +3.8%.For the period both stock and sector selection were negative relative to the Benchmark.The Fund generated positive security selection in five of the ten economic sectors. During the period, security selection was strongest in the Industrials, Energy, and Telecommunication Services sectors.Lincoln Electric Holdings, Inc. (+38.5%) and Kirby Corp. (+24.0%) were the leaders in the Industrials sector.PetroHawk Energy Corp. (+58.6%) and Oil States International, Inc. (+11.6%) led the Energy performance, as Leap Wireless International, Inc. (-14.6%) did in Telecommunication Services.Other strongperformers included Salix Pharmaceuticals Ltd. (+51.6%), Varian Semiconductor Equipment Associates, Inc. (+28.4%), and Ross Stores, Inc. (+49.7%). The Information Technology, Materials, and Financials sectors had the worst security selection during the period.Monster Worldwide, Inc. (-60.1%), MEMC Electronic Materials, Inc. (-65.3%), and Rovi Corp. (-55.9%) were the biggest detractors from performance in the Information Technology sector.Cliffs Natural Resources, Inc. (-33.7%) hurt the Fund in the Materials sector, along with TD Ameritrade Holding Corp. (-32.0) and INVESCO Ltd. (-10.1%) in the Financials sector.Other laggards included 1 Manpower, Inc. (-33.7%), CarMax, Inc. (-13.2%), and Weatherford International Ltd. (-36.5%). Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-866-515-4626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 NCM Capital Mid-Cap Growth Fund Comparison of the Change in Value of a $10,000 Investment in NCM Capital Mid-Cap Growth Fund and the Russell Midcap® Growth Index Average Annual Total Returns (a) (for periods ended February 29, 2012) 1 Year Since Inception (b) NCM Capital Mid-Cap Growth Fund -1.29% 0.17% Russell Midcap® Growth Index 3.83% 2.21% (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund.The total returns in the graph and chart above do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Initial public offering of shares was July 6, 2007. 3 NCM Capital Mid-Cap Growth Fund Sector Diversification (% of Total Common Stocks) February 29, 2012 (Unaudited) NCM Capital Mid-Cap Growth Fund Top 10 Equity Holdings February 29, 2012 (Unaudited) Security Description % of Net
